         Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 1 of 12



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
                                   :
 DONG CHUL KIM,                    :
                                   :
                        Plaintiff, :  Case No. 1:19-cv-01920-KPF
                                   :
                  v.               :
                                   :  JOINT ELECTRONIC DISCOVERY
 HARTE-HANKS, INC.,                :        SUBMISSION NO: 1 AND
 HARTE-HANKS DIRECT, INC.,         :                 ORDER
 HARTE-HANKS STRATEGIC             :
 MARKETING, INC., and NSO, INC.    :
                                   :
                       Defendants.

        Defendant Harte-Hanks Direct, Inc. (“Harte Hanks” or “Defendant”) and Plaintiff Dong
Chul Kim (“Plaintiff”) (Defendant and Plaintiff collectively the “Parties,” and each a “Party”)
hereby agree to the following ESI Order for production of electronically stored information
(“ESI”) and paper (“hardcopy”) documents. Subject to any governing Protective Order or
Confidentiality Agreement entered in this action, this ESI Order governs all production in the
matter. The objective of this ESI Order is to facilitate the just, speedy, and inexpensive completion
of discovery of ESI and hardcopy documents and to promote, whenever possible, the early
resolution of disputes regarding discovery without Court intervention, including disputes
pertaining to scope or costs. Nothing in this ESI Order shall limit a Party’s right to seek or object
to discovery as set out in applicable rules, to rely on any protective order entered in this action
concerning protection of confidential or otherwise sensitive information, or to object to the
authenticity or admissibility of any hardcopy document or ESI produced in accordance with this
ESI Order. The mere production of ESI as part of a mass production shall not itself constitute a
waiver for any purpose. The parties agree to the following:

(1)    Definition of ESI. “Electronically stored information” or “ESI,” as used herein, means
       and refers to computer generated information or data of any kind, stored in or on any
       storage media located on computers, phones, tablets, file servers, disks, external hard
       drives, jump drives, or other real or virtualized devices or media, excluding the categories
       of ESI listed as not discoverable in Section (3)(a)(ii) below. Non-limiting examples of
       ESI include:

              Digital communications;
              Email server stores (e.g., Lotus Domino, .NSF, or Microsoft Exchange);
              Word processed documents (e.g., Word, Pages, or WordPerfect files and drafts);
              Spreadsheets and tables (e.g. Excel or Lotus 123 or Numbers worksheets);
              Image and Facsimile files (e.g., .PDF, .TIFF, .JPEG, and .GIF images); and
              Databases (e.g., Access).

(2)    Application to Discovery Requests. Subject to the terms of this Joint Submission and

                                           Page 1 of 12
       Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 2 of 12



      any Confidentiality Agreement between the Parties, the Parties shall produce ESI that is
      responsive to any request for production; provided, however, that the Parties reserve the
      right to withhold or redact ESI based on any applicable objection, privilege, or protection
      from disclosure.

(3)   Preservation.

      (a)    The parties have discussed the obligation to preserve potentially relevant
             electronically stored information and agree to the following scope and methods
             for preservation, including but not limited to: retention of electronic data and
             implementation of a data preservation plan; identification of potentially relevant
             data; disclosure of the programs and manner in which the data is maintained;
             identification of computer system(s) utilized; and identification of the
             individual(s) responsible for data preservation, etc.

             (i)      Absent a showing of good cause by the Party requesting the production of
                      documents (the “Requesting Party”), the Parties shall not be required to
                      modify the procedures used by them in the ordinary course of business to
                      back-up and archive data; provided, however, that the Parties shall
                      preserve all discoverable ESI in their possession, custody, or control. All
                      Parties shall supplement their disclosures in accordance with Federal Rule
                      of Civil Procedure 26(e) with discoverable ESI responsive to a particular
                      discovery request or mandatory disclosure where that data is created or
                      learned of after a disclosure or response is made.

             (ii)     Absent a showing of good cause by the Requesting Party, the following
                      categories of ESI need not be preserved, searched, or collected for
                      purposes of this Joint Submission, unless they are included as part of or
                      attached to ESI that is otherwise encompassed by document requests: (a)
                      deleted, slack, fragmented, or other data only accessible by forensics; (b)
                      Random Access Memory (“RAM”), temporary files, or other ephemeral
                      data that are difficult to preserve without disabling the operating system;
                      (c) Online access data such as temporary internet files, history, cache,
                      cookies, and the like; (d) Back-up data that are substantially duplicative of
                      data that are more accessible elsewhere; and (e) Data remaining from
                      systems no longer in use that is unintelligible on the systems in use.; and
                      (f) Electronic data (e.g., email, calendars, contact data, notes, and text, sms
                      and chat messages) sent to or from mobile devices (e.g., iPhone, iPad,
                      Android, and Blackberry devices), to the extent it is duplicative of data
                      that would otherwise be preserved, searched, or collected.

(4)   Search and Review. The parties have discussed methodologies or protocols for the
      search and review of electronically stored information, as well as the disclosure of
      techniques to be used. To the extent the parties have reached agreement as to search and
      review methods, provide details below:

      (a)    Custodians and Custodial Collections. The Parties will meet and confer to

                                           Page 2 of 12
 Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 3 of 12



      arrive at a list of custodians for whom each party is required to collect and
      produce responsive ESI from those custodians (“Custodial ESI”), except that the
      Parties’ obligations with respect to Custodial ESI located on a tablet, phone, or
      jump drive are defined in Section (4)(d) below. Each Party’s custodian list will
      be subject to the Parties’ ongoing good faith efforts to affirmatively identify the
      custodians most likely to have responsive or relevant information. The Parties
      further agree to meet and confer to agree upon the scope and timeframe of
      custodial productions.

(b)   Non-Custodial ESI. Non-custodial ESI includes electronic files and documents
      (and any related document family members or embedded files) saved to shared-
      access electronic drives, repository, or working spaces, including any document
      management systems (“Non-Custodial ESI”). Absent an order of the Court upon
      a showing of good cause or stipulation by the Parties, each Party shall only be
      required to search for Non-Custodial ESI in locations that are reasonably
      accessible, likely to contain information that is relevant to a Party’s claim or
      defense, and proportional to the needs of the case.

(c)   Use of Search Terms. To ensure proportionality and exclude ESI that is not
      relevant to the matter, the Parties agree to meet and confer to discuss the use of
      reasonable search terms and date ranges, each Party will use as a means to
      identify relevant ESI for review and production, with an expectation that the
      Parties will reach an agreement on a set of search terms against an agreed-upon
      list of sources.

      (i)    It is understood that the search may be an iterative process. Once a search
             protocol has been agreed to and executed, it may require further
             refinement or expansion. The Parties will, however, make best efforts to
             ensure that the first search term lists are as thorough and appropriate as a
             first list can be. In the event that the producing Party applies the agreed
             search terms and the resulting data set is of a volume that is
             disproportionately large to the nature of the case, or contains an
             unreasonably or disproportionately large number of irrelevant or non-
             responsive documents (i.e., “false positives” as determined through
             sampling), the Parties will confer in good faith to further narrow the
             search terms for that list to arrive at a reasonably sized data set for review
             and production. Upon a reasonable request to further expand or limit the
             use of search terms, the Parties will meet and confer and attempt in good
             faith to reach agreement. If the Parties cannot reach agreement, any
             dispute shall be presented to the Court for resolution in accordance with
             the local and Individual Practices of the Court by motion, by the
             Requesting Party. This search term process shall be limited to a reasonable
             number of iterations, proportional to the facts of this case and as
             reasonably necessary based on information derived from discovery
             previously exchanged.

      (ii)   The fact that one or more search terms is/are found in a file, document, or

                                  Page 3 of 12
       Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 4 of 12



                    other specific ESI does not establish relevance, responsiveness,
                    admissibility, or discoverability.

            (iii)   After the Parties have agreed upon search terms or established search
                    terms with the assistance of the Court, the Responding Party shall search
                    for the ESI in accordance with the agreed search terms. The Parties
                    reserve the right to review the ESI and remove any documents believed to
                    be privileged, subject to the work-product doctrine, non-responsive, or
                    otherwise not discoverable and log all documents it believes to be
                    privileged. After the Responding Party searches all relevant databases of
                    ESI using the final search terms for that Party, the Responding Party shall
                    provide the Requesting Party with ESI captured by the search terms,
                    pursuant to this Joint Submission.

      (d)   Tablets, Phones, and Jump Drives. Each Party shall only be required to collect
            and search ESI located on a tablet, phone, or jump drive that is reasonably
            accessible, non-duplicative, likely to contain information that is relevant to a
            Party’s claim or defense, and if such collection or search would be proportional to
            the needs of the case. To the extent a Party is required under this standard to
            search ESI located on a tablet, phone, or jump drive, that Party shall only be
            required to conduct a reasonably diligent search of the tablet, phone, or jump
            drive and shall not be required to use search terms.

(5)   Production.

      (a)   Form(s) of Production. The parties have reached the following agreements
            regarding the form(s) of productions:

            (i)     De-duplication of Production. The Parties shall use reasonable, good
                    faith efforts to avoid the review and production of duplicate ESI. In order
                    to facilitate the efficient review and production of ESI and contain costs,
                    the Parties agree that documents may be de-duplicated globally, i.e.,
                    across all custodians using industry standard MD5 hash values prior to
                    producing them. The Requesting Party may, however, upon a showing of
                    good cause, request proportionally limited duplicate documents. To the
                    extent identical, duplicate copies of the same ESI document are removed
                    from production, all the custodians of the same ESI document (whether
                    removed or produced) shall be identified in the “custodians” or “duplicate
                    custodians” metadata field, to the extent such custodian information is
                    available, in the single unique copy of the same ESI document that is
                    produced.

            (ii)    Production of ESI. Except for Excel spreadsheets and similar file
                    formats, as provided below, ESI should be produced: (1) in single page,
                    Group IV compression .tiff images in a unitized manner with affiliated
                    metadata as identified below, if available, unless one or more of the
                    metadata fields would reveal information that has otherwise been properly

                                        Page 4 of 12
    Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 5 of 12



                redacted as non-responsive, privileged, or subject to a prior written
                objection; or (2) in .pdf form. Electronic mail shall be produced along with
                attachments to the extent the message and/or any attachment is responsive,
                relevant, and not privileged. Email families shall be maintained. In the
                event a party produces email families as .pdf files, that party shall produce
                attachments in production sequence immediately following the parent
                email. A message and its attachment(s) shall not be withheld from
                production solely based on the fact that one or more other attachment(s) to
                such message are privileged, otherwise exempt from production, or
                nonresponsive. To the extent the message and/or one or more
                attachment(s) is privileged, otherwise exempt from production, or
                nonresponsive, the responsive, nonprivileged document shall be produced
                along with placeholders indicating that a particular document was
                withheld from production. If any party chooses to produce ESI in .pdf
                form as provided in Paragraph 5(a)(ii)(2), the Requesting Party may
                request that the Producing Party produce that ESI in the manner described
                in Paragraph 5(a)(ii)(1). The Producing Party and the Requesting Party
                shall meet and confer in good faith to resolve any such request before
                seeking Court intervention.

                Productions made under Paragraph 5(a)(ii)(1) will include these additional
                specifications if available:

                       Load files;
                       Bates number branding and appropriate Confidentiality
                        designations (if any) on the face of the image; and
                       The following fields and metadata to the extent said information is
                        available in the original metadata:

      Field                                        Description
Bates_Begin    The Bates number of the first page of the document
Bates_End      The Bates number of the last page of the document
Attach_Begin   The Bates number of the first page of a family of documents
Attach_End     The Bates number of the last page of a family of documents
Confidential   The confidentiality designation of the document, if applicable
Custodian      The custodian in whose file the document was found
Duplicate      The custodians in whose file duplicate copies of the document were found.
Custodians
Author         For non-email ESI only, the author of the document
Filename       The filename of a document or, for an email, the subject line
From           The sender of the document, if applicable
To             The recipients of the document, if applicable, in a semicolon delimited, multi-
               value list


                                    Page 5 of 12
      Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 6 of 12




CC                The copy recipients of the document, if applicable, in a semicolon delimited,
                  multi-value list
BCC               The blind-copy recipient of a document, if applicable, in a semicolon delimited,
                  multi-value list
Subject           The subject line field for each email
Time_Zone         The time zone in which the document was processed
Sent_Date         For email only, the sent date of the message
Sent_Time         For email only, the sent time of the message
Create_Date       For non-email ESI only, the creation date or operating system creation date of
                  the document
Create_Time       For non-email ESI only, the creation time or operating system creation time of
                  the document
Modified_Dat      For non-email ESI only, the last modified date or operating system last
e                 modified date of the document
Modified_Ti       For non-email ESI only, the last modified time or operating system last
me                modified time of the document
MD5               The calculated MD5 hash value of the document
Native_File       For natively-produced files only, the file path to the location of the native file
Text_Path         The file path to the location of the text file in the production volume
Redacted          Populated with a “Yes” if document has a redaction


          (iii)    Load Files. Any Party producing the documents (the “Producing Party”)
                   under Paragraph 5(a)(ii)(1) shall provide Load Files to accompany the .tiff
                   images that are produced to facilitate the use of the produced images by a
                   document management or litigation support system as described above.
                   ESI will be produced with the available metadata for the above referenced
                   metadata fields in a Concordance data (.DAT) file as well as an Opticon
                   image load file that contains the document boundaries associated with the
                   production.

          (iv)     Color. Where the original of any ESI is in black-and-white, the ESI
                   should be produced in black-and-white. Where the original of any ESI is
                   in color, the ESI should be produced in color (converted into a color
                   JPEG), or in native format.

          (v)      Document Numbering. Each page of a document produced as .tiff, JPEG
                   image, or .pdf shall have a legible, unique Bates Number electronically
                   "burned" onto the image at a location that does not obliterate, conceal or
                   interfere with any information from the source document. Each produced
                   .tiff and JPEG file shall be given a filename that matches the Bates
                   number burned onto the corresponding page. Each page of each
                   production shall have a unique number of up to eight digits. Except for
                   documents produced under Paragraph 5(a)(ii)(2), the unused digits of the

                                        Page 6 of 12
Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 7 of 12



            unique number shall be filled with placeholder zeros (0) to facilitate
            electronic sorting of the documents. Regardless of file type, the Bates
            number will (i) be numerically sequential across the production; and (ii)
            be numerically sequential within a given document. Attachments to
            documents will be assigned Bates numbers that directly follow the Bates
            numbers on the documents to which they were attached.

    (vi)    Excel Spreadsheets and Similar File Formats. Excel spreadsheets and
            other similar file formats where an image file does not adequately
            represent the files as maintained in the ordinary course, shall be produced
            in their Native Format, including the formulae embedded in the
            spreadsheet and any Metadata contained in the file. Files produced in
            Native Format shall be named with a sequential Bates number followed by
            the file extension. A placeholder .tiff with language “Document Produced
            in Native” or similar language shall be included for each native file
            produced. To the extent native files, including electronic spreadsheets, are
            not practically able to be redacted in their native format, production shall
            be made in .tiff format. In such instance, if a Requesting Party
            subsequently demonstrates a genuine need for such file in Native Format,
            the Producing Party shall produce the file in Native Format, making
            redactions as provided in Section (5)(a)(ix) below.

    (vii)   Production Media. The Producing Party shall produce documents on
            readily accessible, computer or electronic media as the Parties may
            hereafter agree upon, including CD-ROM, DVD, external USB hard drive
            (with standard PC compatible interface). The Producing Party may
            provide the documents via secure FTP site. The Producing Party shall
            accompany all document productions with a transmittal cover letter or
            covering note served with the FTP transmittal identifying by Bates number
            the documents produced.

    (viii) Optional Procedure for Hard-Copy Documents. Documents that exist
           solely in physical hard-copy may be converted into static images and
           produced following the same procedures outlined herein. The metadata
           shall indicate document breaks. If a document is more than one page, to
           the extent possible, the utilization of the document and any attachments or
           affixed notes shall be maintained as it existed in the original file or
           computer of the Producing Party. The TIFF files shall be scanned with
           Optical Character Recognition (“OCR”) software, and the OCR text will
           be produced as a separate, document level, word-searchable .txt file. If this
           procedure is used, hard-copy documents shall be reproduced such that the
           clarity and legibility of the content is sufficiently similar to the original.

    (ix)    Redactions.

            (A)    To the extent that a document is produced in redacted form, the
                   redacted portion of the document shall bear the designation

                                Page 7 of 12
 Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 8 of 12



                     “REDACTED”.

             (B)     If an Excel spreadsheet or other similar file typically produced in
                     Native Format is produced with redactions in TIFF format,
                     pursuant to Section (5)(a)(vi) above, then any hidden data or fields
                     in the file shall be revealed prior to conversion to TIFF and prior to
                     redaction. If such redacted Excel spreadsheet or other similar file is
                     produced in Native Format pursuant to Section (5)(a)(vi) above,
                     the Producing Party shall redact it by deleting all material sought
                     to be redacted and replacing it with the designation
                     “REDACTED”.

      (x)    Production of Text Files. Other than for materials produced under
             Paragraph 5(a)(ii)(2), for ESI that will be produced without redactions, the
             full text from the body of each document will be extracted and produced
             in a separate, document level, word-searchable .txt file that shall be given
             a filename that matches the beginning Bates number of the document. For
             such material that will be produced with redactions, the redacted text will
             be produced in a .txt file as specified in Section (5)(a)(ix) above.

      (xi)   English Language. To the extent any data exists in more than one
             language, the data shall be produced in English, if available. If no English
             version of a document is available, the non-English version(s) shall be
             produced but the Producing Party does not have an obligation to produce
             an English translation of a document.

(b)   Confidentiality of Produced ESI. Responsive ESI shall be produced pursuant to
      the terms of any Confidentiality Agreement between the Parties. Any objections
      to production shall be made pursuant to the Federal Rules of Civil Procedure, the
      local and individual rules of this Court, and the Federal Rules of Evidence. If a
      document is produced subject to a claim that it is protected from disclosure under
      any governing Protective Order or Confidentiality Agreement, the appropriate
      confidentiality legend provided for under that Order or Agreement shall be burned
      electronically on each page of such document. In the case of native file
      productions (e.g., Excel files), any confidentiality designations pursuant to the any
      governing Protective Order or Confidentiality Agreement shall be made by
      populating the CONFIDENTIAL field. For any native documents produced, the
      Producing Party will add a native file field named (“Native Link”) within the data
      load file that confirms the appropriate document filepath information as it resides
      in the production metadata. If any native file from the production is printed, the
      printing party shall: (a) mark the paper copy with the appropriate document
      identification number from the production database and, (b) if the document’s
      CONFIDENTIAL field has been populated, the printing party shall mark the
      paper copy with the appropriate confidentiality legend as provided for under any
      governing Protective Order or Confidentiality Agreement.

(c)   Encryption. To maximize the security of information in transit, any media on

                                  Page 8 of 12
 Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 9 of 12



      which documents are produced may be encrypted by the Producing Party. In such
      cases, the Producing Party shall transmit the encryption key or password to the
      Requesting Party, under separate cover, contemporaneously with sending the
      encrypted media.

(d)   Privileged Material.

      (i)    Inadvertent Production / Claw-Back Agreements. Pursuant to Fed R.
             Civ. Proc. 26(b)(5) and F.R.E. 502(e), the parties have agreed to the
             following concerning the inadvertent production of privileged documents
             (e.g. “quick-peek” agreements, on-site examinations, non-waiver
             agreements or orders pursuant to F.R.E. 502(d), etc.):

             The Parties agree to the application of Federal Rule of Evidence 502(d),
             and agree that neither the attorney-client privilege nor the work product
             protection is waived by disclosure connected with this litigation. The
             inadvertent production of privileged or work product protected documents,
             ESI, or other information is not a waiver of the privilege or protection in
             this case or in any other federal or state proceeding. If any privileged or
             work product protected documents are produced, the Receiving Party
             shall, at the request of the Producing Party, promptly return or destroy
             such documents (and all copies thereof), including all later created
             excerpts, summaries, compilations, and other documents or records that
             include, communicate, or reveal the information claimed to be privileged
             or protected. A Receiving Party who receives a document that it knows or
             reasonably should know is privileged shall notify the Producing Party.
             This Agreement shall be interpreted to provide the maximum protection
             allowed by Federal Rule of Evidence 502(d). Nothing contained in this
             Agreement is intended to or shall serve to limit a Party’s right to conduct a
             review of documents, ESI or information (including metadata) for
             relevance, responsiveness and/or segregation of privileged and/or
             protected information before production. The Parties agree that
             employing electronic keyword searching to identify and prevent disclosure
             of privileged material constitutes reasonable steps to prevent disclosure
             under Federal Rule of Evidence 502(b)(2). The Parties acknowledge that
             any documents that are publicly filed must comply with the Protective
             Order to be agreed between the Parties and entered prior to production of
             documents.

             A Party’s inadvertent failure to designate material and/or information with
             the appropriate confidentiality legend or designation pursuant to the
             Stipulated Protective Order shall not be deemed a waiver in whole or in
             part of such party’s claim of confidentiality, either as to the document, the
             specific information disclosed or as to any other information relating
             thereto or on the same or related subject matter. As soon as the receiving
             Party is notified in writing of the inadvertent production, the information
             must be treated as if it had been timely designated, and the receiving party

                                 Page 9 of 12
      Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 10 of 12



                      must endeavor in good faith to recover all copies of the document which it
                      distributed or disclosed to persons not authorized to access such
                      information.

      (e)   Cost of Production.

            (i)       Cost Savings. The parties have considered cost-saving measures, such as
                      the use of a common electronic discovery vendor or a shared document
                      repository, and have reached the following agreements, if any:

                      Technology Tools. The parties may employ technology tools to assist in
                      culling and identifying relevant/responsive documents, including
                      “predictive coding” and email threading. With regard to the use of
                      predictive coding, a party must disclose its use to opposing counsel and
                      reach agreement with opposing counsel or approval from the Court on any
                      use of predictive coding technology in place of human review. The Parties
                      agree to meet and confer in good faith to resolve any objections to the use
                      of a particular technology or process before seeking relief from the Court.

            (ii)      Disputes. Any issues or disputes between the Parties relating to the costs
                      associated with obtaining or producing ESI will be subject to the
                      applicable rules and laws governing the production of documents,
                      including but not limited to Federal Rules of Civil Procedure 26 and 34.

(6)   Other Issues.

      (a)   Generally. The procedures and protocols set forth in this Joint Submission shall
            govern the production of ESI in this matter, unless the Parties agree in writing to
            change them or they are changed by the Court upon a motion by a Party or
            multiple Parties. This Order shall not enlarge or affect the proper scope of
            discovery in this litigation, nor imply that discovery produced under the terms of
            this Joint Submission is properly discoverable, relevant, or admissible in this or in
            any other proceeding. Additionally, this Joint Submission does not alter or
            expand the preservation obligations of the Parties. The scope of discovery shall
            be as set forth in the Federal Rules of Civil Procedure, the local and individual
            rules of this Court, and applicable case law. The Parties and their counsel further
            pledge to cooperate in good faith to achieve just, speedy and inexpensive
            discovery practice.

      (b)   Disputes. The Parties reserve all objections for matters relating to the production
            of documents and data that are not specifically addressed in this Joint Submission.
            Nothing in this Joint Submission shall be deemed to waive or limit any Party’s
            right to object to the production of certain ESI on the ground that the sources are
            not reasonably accessible because of undue burden, cost, or proportionality. The
            Parties shall meet and confer in good faith on any issue regarding ESI, as
            necessary, that arise under this Joint Submission or otherwise.

      (c)   Proportionality. The proportionality standard set forth in Federal Rule of Civil
                                         Page 10 of 12
 Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 11 of 12



      Procedure 26(b)(2)(C) shall be applied in all matters related to discovery of ESI,
      including without limitation the preservation, collection, and production of such
      information. To further the application of the proportionality standard, requests
      for production of ESI and related responses shall be reasonably targeted, clear,
      and as specific as practicable. Nothing in this Joint Submission requires a Party to
      use unreasonably burdensome or expensive data recovery processes, or to search
      for Documents or ESI in locations where responsive information is not likely to
      be found or that are not reasonably accessible, absent a showing of good cause.
      To the extent a Party believes that responsive data is reasonably likely to be found
      on data sources that are not reasonably accessible, the Party shall disclose that fact
      to the other Party. The Parties shall discuss cost sharing if good cause is shown to
      search locations where responsive information is not likely to be found or
      locations that are not reasonably accessible.

(d)   Third Party Documents. Although either Party can choose to process
      documents received from third parties under these protocols, they are not
      obligated to do so. A Party that issues a non-Party subpoena (“Issuing Party”)
      may include a copy of this Agreement with the subpoena and state that the Parties
      to the litigation have requested that third parties produce documents in accordance
      with the specifications set forth herein. The Issuing Party shall produce any
      documents, ESI, or other discovery obtained pursuant to a non-Party subpoena to
      all other Parties. Nothing in this Agreement is intended or may be interpreted to
      narrow, expand, or otherwise affect the rights of the Parties or third parties to
      object to a subpoena.

(e)   Variance. Any practice or procedure set forth herein may be varied by written
      agreement of the Parties.

(f)   Objections to ESI Production. If either Party objects to producing the requested
      ESI because of proportionality considerations, undue burden or cost, or some
      other reason, the Party, at or before the time the production is due, shall describe
      the nature of the objection with reasonable particularity and indicate whether the
      producing Party is willing to offer an alternative. The Parties will meet and
      confer in an attempt to resolve the objections.

(g)   Paper Discovery. The Producing Party will produce hard copy (i.e., paper)
      documents in electronic format. Unless the Parties agree to a different format,
      such documents shall be produced as image files in .tiff or .pdf format at the
      Producing Party’s expense. If the Producing Party believes the expense to be
      unreasonable or disproportionate, the Parties will meet and confer and attempt in
      good faith to reach agreement. If the Parties cannot reach agreement, any dispute
      shall be presented to the Court.

(h)   Written Discovery Demands and Responses. The Parties agree that written
      demands and responses for discovery, and other notices, by or against a Party may
      be served by electronic mail, return receipt requested, and that such electronic
      service shall be deemed proper service under the Federal Rules of Civil

                                 Page 11 of 12
        Case 1:19-cv-01920-KPF Document 57 Filed 06/10/20 Page 12 of 12



               Procedure.

        The preceding constitutes the agreement(s) reached, and disputes existing, (if any)
between the undersigned parties to certain matters concerning electronic discovery as of this
date. To the extent additional agreements are reached, modifications are necessary, or disputes
are identified, they will be outlined in subsequent submissions or agreements and promptly
presented to the Court. This Joint Submission shall apply only to exchanges between the
undersigned parties hereto.


 FILOSA GRAFF LLP                                 BLANK ROME LLP

 /s/ Gregory N. Filosa                            /s/ Anthony A. Mingione
 Gregory N. Filosa                                Anthony A. Mingione
 Filosa Graff LLP                                 Jason E. Reisman (admitted pro hac vice)
 111 John Street, Suite 2510                      Asima J. Ahmad (admitted pro hac vice)
 New York, NY 10038                               1271 Avenue of the Americas
 GFilosa@filosagraff.com                          New York, NY 10020
                                                  Tel.: (212) 885.5000
 Attorneys for Plaintiff                          AMingione@BlankRome.com
 Dong Chul Kim                                    JReisman@BlankRome.com
                                                  AAhmad@BlankRome.com

                                                  Attorneys for Defendant
                                                  Harte-Hanks Direct, Inc.


SO ORDERED:
                                            Dated: June 10, 2020
                                                   New York, New York




                                          Page 12 of 12
